Citation Nr: 1452059	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  14-10 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2.  Entitlement to service connection for hypertension to include as due to herbicides exposure and as secondary to service-connected PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from December 1954 to February 1959.      

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).    

It is noted that the Veteran withdrew an earlier appeal as to an increased rating for PTSD and the matter involving an earlier effective date than April 9, 2001, for the grant of service connection for PTSD, by way of a March 2011 statement.  Such withdrawal was effective when received by the Agency of Original Jurisdiction.  See 38 C.F.R. § 20.204 (2014).

The record in this matter consists solely of electronic claims files, and has been reviewed.  New and relevant evidence has not been added to the record since the April 2013 Statement of the Case (SOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A remand is warranted for additional development and medical inquiry.  

	Hypertension  

Additional inquiry is warranted into the claim of service connection for hypertension.  

The Veteran claims that he developed hypertension as a result of symptoms associated with PTSD.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A June 2011 VA compensation examination report of record addressed the Veteran's claim.  The examiner stated that PTSD was not "the etiological factor implicated in the pathogenesis of Primary essential hypertension or the Secondary
Hypertension as per Medical literature review."  The examiner indicated that it was more likely that the Veteran's "advanced age, history of alcoholism, race (African-American), obesity, physical inactivity, dyslipidemia, genetics etc. are the likely risk factors for his Essential Hypertension."  The examiner then concluded that hypertension was likely not secondary to PTSD.  However, the examiner did not expressly address whether hypertension was aggravated by PTSD.  Though the report is detailed, additional medical inquiry is warranted into this aspect of the secondary service connection claim.  

Moreover, medical inquiry and development is warranted into whether hypertension relates to herbicides exposure.  The Veteran has asserted during the appeal period that he was exposed to herbicides while based in Korea in the 1950s.  38 C.F.R. § 3.303.    

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv). 

As the Veteran served in Korea between August 1955 and July 1956, his exposure to herbicides cannot be presumed under 38 C.F.R. §§ 3.307, 3.309.  The VA Adjudication Procedure Manual provides, however, that if the Veteran served in a unit other than one listed in block M21-1MR, Part IV, ii.2.C.10.p, and during a period that was not between April 1, 1968, and August 31, 1971, a request will be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides on a factual, case-by-case basis if the herbicide inventory of herbicide operations does not confirm that herbicides were used as alleged.  

	TDIU

The Veteran asserts that his PTSD symptoms render him totally disabled, occupationally and socially.  Inquiry should be conducted into whether a TDIU is warranted in this matter.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

	PTSD

The claim for an increased rating for PTSD is inextricably intertwined with the issue regarding a TDIU.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue to the Veteran VCAA notification regarding TDIU and request that he complete and return an updated TDIU claim form.    

2.  Include in the claims file any VA treatment records currently outstanding.  The most recent VA treatment records are dated in March 2014.  

3.  Request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  The Veteran stated in May 2010 that he was exposed to Agent Orange that leaked while stored in a warehouse during his service in Kimpo, Korea, K-14, near the demilitarized zone.

If confirmation is not obtained, contact the JSRRC for verification of the Veteran's alleged exposure to herbicides while stationed in Korea with the 6167th Materiel Squadron between August 1955 and July 1956.  M21-1MR, Part IV, ii.2.C.10.o-p.  Document all efforts made in this regard. 

4.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension, and to address the issue of an increased rating to include on the basis of TDIU.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  The examiner should then address the following questions.  

(a) Regarding the issue of service connection for hypertension: 

(i) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during service, or is related to any in-service disease, event, or injury?  In answering this question, please discuss the Veteran's assertions that he was exposed to herbicides while serving in Korea.  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

(ii) If the answer to (i) is negative, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by PTSD? 

(iii) If the answers to (i) and (ii) are negative, is it at least as likely as not that the Veteran's hypertension is aggravated (i.e., worsened) beyond the natural progress by the PTSD?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to PTSD.

(b) Regarding the issue of an increased rating for PTSD, to include entitlement to TDIU:

(i) The examiner should address the severity of all symptoms caused by the Veteran's service-connected PTSD.  Moreover, the examiner should comment on the functional effects the service-connected PTSD has on the Veteran's ability to function in a work setting.  

(c) The examiner must provide a comprehensive report including a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the conclusion.  

5.  After the requested examination reports have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  Then, after ensuring the report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims on appeal (service connection claim for hypertension, increased rating for PTSD, and TDIU).  If a claim remains denied, issue a Supplemental SOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

